

	

		II

		109th CONGRESS

		1st Session

		S. 1942

		IN THE SENATE OF THE UNITED STATES

		

			November 1, 2005

			Mrs. Lincoln introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on 1-Methoxy-2-propanol

		  in solvent.

	

	

		1.Suspension of duty on

			 1-Methoxy-2-propanol in solvent

			(a)In

			 generalSubchapter II of chapter 99 of the Harmonized Tariff

			 Schedule of the United States is amended by inserting in numerical sequence the

			 following:

				

					

						

							

								9902.38.121-Methoxy-2-propanol in solvent (CAS No. 107–98–2) (provided

						for in subheading 3812.30.60)FreeNo changeNo changeOn or before 12/31/2009

								

							

						

					.

			(b)Effective

			 dateThe amendment made by subsection (a) applies to articles

			 entered, or withdrawn from warehouse for consumption, on or after the date of

			 the enactment of this Act.

			

